DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard,
Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

January 5, 2023

FROM:

Daniel Tsai, Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT:

Key Dates Related to the Medicaid Continuous Enrollment Condition
Provisions in the Consolidated Appropriations Act, 2023

On Thursday, December 29, 2022, the Consolidated Appropriations Act, 2023 (CAA, 2023) was
enacted. This law includes various Medicaid and Children’s Health Insurance Program (CHIP)
provisions, including significant changes to the continuous enrollment condition at section
6008(b)(3) of the Families First Coronavirus Response Act (FFCRA) that take effect April 1,
2023. 1 Under this section of the FFCRA, states claiming a temporary 6.2 percentage point
increase in the Federal Medical Assistance Percentage (FMAP) have been unable to terminate
enrollment for most individuals enrolled in Medicaid as of March 18, 2020, as a condition of
receiving the temporary FMAP increase. When this continuous enrollment condition ends, states
must, over time, return to normal eligibility and enrollment operations. As described in prior
Centers for Medicare & Medicaid Services (CMS) guidance, states will have up to 12 months to
initiate, and 14 months to complete, a renewal for all individuals enrolled in Medicaid, CHIP,
and the Basic Health Program (BHP) following the end of the continuous enrollment condition—
this process has commonly been referred to as “unwinding”. 2 The newly enacted CAA, 2023
does not address the end date of the COVID-19 Public Health Emergency (PHE), and as of
January 2023, the PHE is still in effect; it does, however, address the end of the continuous
enrollment condition, the temporary FMAP increase, and the unwinding process.
Under the CAA, 2023, expiration of the continuous enrollment condition and receipt of the
temporary FMAP increase will no longer be linked to the end of the PHE. The continuous
enrollment condition will end on March 31, 2023, and the FFCRA’s temporary FMAP increase
will be gradually reduced and phased down beginning April 1, 2023, and will end on December
31, 2023. Beginning April 1, 2023, states will be able to terminate Medicaid enrollment for
individuals no longer eligible. The conditions for receiving the temporary FMAP increase listed
at subsections 6008(b)(1), (2), and (4) of the FFCRA will continue to apply to states claiming the
temporary FMAP increase while the FMAP increase remains available, through December 31,
2023 (although the CAA, 2023 also amends subsection 6008(b)(2), effective April 1, 2023; CMS
Sec. 2, Division FF, Title V, Subtitle D, Sec. 5131, “Transitioning from Medicaid FMAP increase requirements” of
the Consolidated Appropriations Act, 2023”, available at: https://www.congress.gov/117/bills/hr2617/BILLS117hr2617enr.pdf.
2
While the requirements of section 6008 of the FFCRA do not apply to separate CHIPs or the Basic Health Program
(BHP), CMS recognizes some states elected to apply certain provisions of section 6008 to their separate CHIP
program or BHP. In those circumstances, subject to exceptions noted and other federal requirements, guidance
related to unwinding from the Medicaid continuous enrollment condition also applies to CHIP and BHP.
1

Page 2 – Key Dates Related to the Medicaid Continuous Enrollment Condition Provisions
will provide additional guidance on this change in the future). Additionally, the CAA, 2023
creates a new subsection 6008(f) of the FFCRA that establishes new, additional conditions for
receiving the FMAP increase, beginning April 1, 2023.
Separately, the CAA, 2023, also establishes a new subsection (tt) of section 1902 of the Social
Security Act, to require all states to adhere to certain reporting requirements beginning April 1,
2023, and states that fail to do so may be subject to a reduction in FMAP. Additional guidance
on these requirements is forthcoming.
This Center for Medicaid and CHIP Services (CMCS) Informational Bulletin (CIB) is the first in
a series of guidance for states on the changes to FFCRA section 6008 and other amendments
related to the unwinding period in the CAA, 2023. This initial bulletin updates and revises key
due dates for certain state unwinding deliverables and activities, in light of the enactment of the
CAA, 2023 (see Appendix A). CMS will provide additional information related to
implementation in the coming weeks, and is available to provide states with technical assistance
as they begin to implement these changes and prepare for the end of the continuous enrollment
condition.
Key Dates and Activities for States
Expiration of the Continuous Enrollment Condition and Unwinding Timeline
Sec. 2, Division FF, Title V, Subtitle D, Sec. 5131 of the CAA, 2023 (hereinafter referred to as
“section 5131”) amends section 6008(b)(3) of the FFCRA such that the continuous enrollment
condition will end on March 31, 2023. With its expiration, beginning April 1, 2023, states
claiming the temporary FMAP increase under the FFCRA will be able to terminate enrollment
for ineligible individuals enrolled in Medicaid, following a redetermination. Consistent with the
guidance in CMS’ March 3, 2022 State Health Official Letter #22-001 RE: Promoting Continuity
of Coverage and Distributing Eligibility and Enrollment Workload in Medicaid, the Children’s
Health Insurance Program (CHIP), and Basic Health Program (BHP) Upon Conclusion of the
COVID-19 Public Health Emergency, 3 the new March 31, 2023 statutory end date of the
continuous enrollment condition means that states could begin their 12-month unwinding period
and initiate the first Medicaid renewals that may result in disenrollment as early as February 1,
2023. As explained in SHO Letter #22-001, states should begin renewals in the month before,
of, or after the month in which the continuous enrollment condition ends (i.e., in light of the
CAA’s amendment, February, March, or April 2023), must initiate renewals for all individuals
enrolled as of the last day of the continuous enrollment condition within 12 months (i.e., in light
of the CAA’s amendment, March 31, 2024), and must complete renewals for individuals enrolled
as of the last day of the continuous enrollment condition within 14 months (i.e., in light of the
CAA’s amendment, May 31, 2024) (see Appendix B). The CAA, 2023 does not modify the
duration of the unwinding period.
Redeterminations must be conducted in accordance with all applicable federal requirements,
which could include using strategies approved under section 1902(e)(14)(A) of the Social
Security Act or other alternative processes and procedures approved by CMS. Section
5131(a)(4) of the CAA establishes section 6008(f) of the FFCRA, which makes following these
3

https://www.medicaid.gov/federal-policy-guidance/downloads/sho22001.pdf

Page 3 – Key Dates Related to the Medicaid Continuous Enrollment Condition Provisions
requirements a condition of receiving the FMAP increase from April 1, 2023 through December
31, 2023. It also requires states claiming the FMAP increase during this time period to meet
new, additional conditions related to conducting eligibility redeterminations, including using
certain specified sources to attempt to ensure that the state has up-to-date contact information for
each individual for whom it conducts a redetermination, and undertaking a good faith effort to
contact using more than one modality any individual who is determined ineligible on the basis of
returned mail prior to disenrolling that person. These and other provisions will be addressed in
forthcoming guidance.
Submission of Required Documentation
Prior to beginning their unwinding period, we expect states to submit certain documents to CMS.
As indicated in SHO Letter #22-001, these reporting activities are designed to ensure that
renewals of eligibility occur in an orderly process that minimizes beneficiary burden and
promotes continuity of coverage, including for individuals eligible for other insurance
affordability programs, and maximizes state effectiveness. The reporting metrics are designed to
demonstrate states’ progress towards restoring timely application processing and initiating and
completing renewals of eligibility for all Medicaid and CHIP enrollees, consistent with CMS
guidance.
Below are revised and updated due dates for certain state deliverables:
• Renewal Redistribution Plan is due no later than February 1, 2023, for states that intend
to begin renewals in February, or February 15, 2023, for all other states.
• System Readiness Artifacts (Configuration plan, testing plan, and test results) are due
no later than February 1, 2023, for states that intend to begin renewals in February, or
February 15, 2023 for all other states.
• Baseline Unwinding Data is due the 8th day of the month in which a state begins
renewals.
Submission
Renewal Redistribution Plan

Submit by:
• February 1, 2023, for states initiating renewals in
February
• February 15, 2023, for all other states
Systems Readiness Artifacts
• February 1, 2023, for states initiating renewals in
(Testing and Configuration Plans)
February
• February 15, 2023, for all other states
Baseline Unwinding Data
Varies depending on when state begins renewals
(February 8, 2023, March 8, 2023, or April 8, 2023)
Note: Where a submission due date falls on a weekend or public holiday, states may submit the
required document(s) (e.g., unwinding data) on the following business day.
In addition to submission of baseline unwinding data on February 8, March 8, or April 8, we
want to remind states of requirements to report data timely throughout the unwinding period. As
outlined in the Unwinding Data Reporting Specifications 4 and COVID-19 PHE Unwinding
4

https://www.medicaid.gov/resources-for-states/downloads/unwinding-data-specifications.pdf.

Page 4 – Key Dates Related to the Medicaid Continuous Enrollment Condition Provisions
FAQs 5 on the 8th of each calendar month during the unwinding period, states will report on
specific metrics to demonstrate progress towards initiating and completing renewals of eligibility
for all Medicaid and CHIP enrollees. Additionally, CMS expects that states will continue to
submit timely data submissions through the Medicaid and CHIP Eligibility and Enrollment
Performance Indicator dataset on the 8th of each calendar month, and data submissions through
the Transformed Medicaid Statistical Information System (T-MSIS) dataset before the end of the
subsequent calendar month. The CAA, 2023 established additional reporting requirements
related to states’ eligibility redeterminations and renewals during the period from April 1, 2023
to June 30, 2024. These requirements are established under section 1902(tt) of the Social
Security Act. CMS expects to issue guidance soon about those new reporting requirements and
how they intersect with the requirements described in CMS’s previous unwinding guidance,
including the Unwinding Data Report template and specifications.
Upcoming Activities:
In January 2023, CMCS will contact State Medicaid Directors to schedule individual meetings
with each state to discuss final unwinding plans and state questions. CMCS will also contact
state Systems Leads to schedule individual meetings to discuss systems readiness, testing, and
any planned mitigations. CMS also expects to provide additional guidance on other aspects of
section 5131 of the CAA, 2023, including the new reporting requirements. For additional
information in the interim, states are encouraged to review guidance and other information
posted to Medicaid.gov/Unwinding. States may also submit technical assistance questions
directly to CMSUnwindingSupport@cms.hhs.gov.

5

https://www.medicaid.gov/federal-policy-guidance/downloads/covid-19-unwinding-faqs-oct-2022.pdf.

Page 5 – Key Dates Related to the Medicaid Continuous Enrollment Condition Provisions
Appendix A: Timeline of Key State Activities
Consolidated Appropriations Act (CAA), 2023. Enacted December 29, 2022
Continuous Enrollment Requirement Expires March 31, 2023
3/31/23
Continuous enrollment condition
expires
12/29/22
CAA 2023 is
enacted

Dec 2022

4/1/23
Terminations may begin

2/1/23
First day in which
states may initiate
renewals for April
terminations

Jan 2023

Week of 1/17/23
Begin CMS/State
meetings on
unwinding
planning &
systems
readiness

Temporary increased FMAP decreases
to 5 percentage points for Q2 2023 for
qualifying states

Feb 2023

2/1/23
If initiating renewals
in February: last day
to submit:
•Renewal
Redistribution Plan
•System
Configuration Plan
•System Test Plan and
results

Mar 2023

Apr 2023

2/15/23
If initiating renewals in
March or April, last day
to submit:
•Renewal Redistribution
Plan
•System Configuration
Plan
•System Test Plan and
results

Key CAA 2023 milestones
State actions related to renewals and key timelines for submission of
deliverables to CMS
Data reporting: Baseline unwinding data submission dates will vary by state and will be due on either 2/8/2023, 3/8/2023, or 4/8/2023.
th

Thereafter, monthly unwinding data submissions will be due on the 8 of the month. State data submissions through the Medicaid and
th

CHIP Performance Indicator dataset are also due on the 8 each month, and state data submissions through the Transformed Medicaid
Statistical Information System (T-MSIS) dataset are due before the end of the subsequent calendar month.

Page 6 – Key Dates Related to the Medicaid Continuous Enrollment Condition Provisions
Appendix B1 – Example 1: Unwinding Timeline for States with a 60-day Renewal Process
March 31:
End of Continuous
Enrollment Condition

States only
initiating renewals
that may result in
terminations1

States only
completing
renewals

States processing
renewals, including
effectuating
terminations

Option A: State begins 12-month unwinding period in February 2023 (two months prior to the end of the continuous enrollment requirement)
1
Feb

Mar

2
Jun

May

Apr

3

4
Jul

5
Aug

6

7
Oct

Sep

8
Nov

9
Dec

10
Jan

Month 1: Feb. 2023
Begin initiating
unwinding-related
renewals

11

12

Feb

Mar

13

14

14

Month 14: Mar.
2024
Last month to
complete all
unwindingrelated
renewals

Month 12: Jan.
2024
Last month to
initiate unwindingrelated renewals

Option B: State begins 12-month unwinding period in March 2023 (the month in which the continuous enrollment requirement ends)
1
Mar

2
Jun

May

Apr

3

4

5
Aug

Jul

6
Sep

7

8
Nov

Oct

9

10

11

12

13

Dec

Jan

Feb

Mar

Apr

Month 1: Mar.
2023
Begin initiating
unwindingrelated
renewals

Month 14: Apr.
2024
Last month to
complete all
unwinding-related
renewals

Month 12: Feb.
2024
Last month to
initiate unwindingrelated renewals

Option C: State begins 12-month unwinding period in April 2023 (the month after the month in which the continuous enrollment requirement ends)
1
Apr

Month 1: Apr.
2023
Begin initiating
unwindingrelated
renewals

2
May

3
Jun

4
Jul

5
Aug

6
Sep

7
Oct

8
Nov

9
Dec

10
Jan

11

12

13

14

Feb

Mar

Apr

May

Month 12: Mar.
2024
Last month to
initiate unwindingrelated renewals

Month 14: May
2024
Last month to
complete all
unwinding-related
renewals

1. For Options B and C above, states that begin their unwinding period in March or April 2023 are not prohibited from completing renewals after
March 31, 2023, provided that the renewals are conducted in accordance with federal requirements at 42 C.F.R. §§ 435.916 and 457.343, including
requirements to provide beneficiaries sufficient time to return a renewal form and needed documentation.

Page 7 – Key Dates Related to the Medicaid Continuous Enrollment Condition Provisions
Appendix B2 – Example – Unwinding Timeline for State with a 90-Day Renewal Process
End of PHE

March 31:
End of Continuous
Enrollment Condition

States only initiating
renewals that may
result in
terminations1

1
Feb

Mar

2
Jun

May

Apr

3

4
Jul

5

6
Sep

Aug

States only
completing
renewals

States processing
renewals, including
effectuating
terminations

7

8
Nov

Oct

9

Jan

Dec

Month 1: Feb. 2023
Begin initiating
unwinding-related
renewals

2
Jun

May

Apr

3

4

5
Aug

Jul

6
Sep

7

8

Dec

Nov

Oct

9

Jan

Month 1: Mar. 2023
Begin initiating
unwinding-related
renewals

Apr

Month 1:
Apr. 2023
Begin initiating
unwindingrelated
renewals

2
May

3
Jun

4
Jul

5
Aug

6
Sep

7
Oct

8
Nov

9
Dec

10
Jan

14

Month 14: Mar. 2024
Last month to
complete all
unwinding-related
renewals

11

12

13

Feb

Mar

Apr

14

Month 14: Apr. 2024
Last month to
complete all
unwinding-related
renewals

Month 12: Feb.
2024
Last month to
initiate unwindingrelated renewals

1

13

Mar

Feb

10

12

11

Month 12: Jan
2024
Last month to
initiate unwindingrelated renewals

1
Mar

10

11

12

13

14

Feb

Mar
Jul

Apr

May

Month 12:
Mar. 2024
Last month to
initiate unwindingrelated renewals

Month 14:
May 2024
Last month to
complete all
unwinding-related
renewals

1. States are not prohibited from completing renewals after March 31, 2023, provided that the renewals are conducted in accordance with federal
requirements at 42 C.F.R. §§ 435.916 and 457.343, including requirements to provide beneficiaries sufficient time to return a renewal form and needed
documentation.

